Citation Nr: 9917913	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to a rating in excess of 20 percent for 
chronic low back strain and degenerative joint disease.
. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1989 to 
August 1993.

The issues on appeal arise from an October 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  By this rating 
decision, the RO granted service connection for chronic low 
back strain and assigned a 20 percent rating.  By the same 
rating action, the RO denied service connection for a 
bilateral knee disability. 

On a Form 9 dated in May 1994, the veteran requested a local 
hearing before a member of the Board.  A hearing before a 
local hearing officer was scheduled for October 1994, thought 
the veteran failed to appear.  In October 1996, the Board of 
Veterans' Appeals (Board) remanded the veteran's claims so 
that a Travel Board hearing could be scheduled.  This hearing 
was scheduled to take place in May 1997, but the veteran 
failed to appear.  

The veteran's claims were remanded again by the Board in 
November 1997 for additional development.  In a February 1999 
supplemental statement of the case, the RO continued to deny 
service connection for a bilateral knee disability, and 
confirmed the 20 percent rating for the veteran's chronic low 
back strain.

The veteran's claim concerning service connection for a 
bilateral knee disability is discussed in the decision 
section, while his claim for increased rating is referenced 
in the remand section.


FINDING OF FACT

There is no medical evidence linking the veteran's bilateral 
knee disability to his military service, to his post-service 
symptoms, or to his service connected low back disability; 
the claim for service connection is not plausible.

CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
bilateral knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect that prior to an enlistment 
examination in April 1987, the veteran denied any history of 
broken bones, arthritis, rheumatism, or bursitis, bone, joint 
or other deformity, lameness, or "trick" or locked knee.  
Upon examination, the veteran's lower extremities and "other 
musculoskeletal" were normal.  In August 1989, the veteran 
was seen in an emergency room setting complaining primarily 
of low back pain, although he did state that his right knee 
also hurt sometimes.  An X-ray of the right knee was normal.  
Following an examination, the veteran was assessed as having 
right sacroiliitis.  

In August 1990, the veteran complained of back pain and 
reported that he had landed on concrete on his right hip when 
he fell off of a vehicle.  He had intermittent sharp pain 
with movement and at rest, and had pain in his right knee.  
Following an examination, the assessment was rule out 
fracture/contusion.  Following another examination in August 
1990, the veteran was assessed as having a contusion of the 
low back.  Subsequently in August 1990, the veteran continued 
to seek treatment for back pain.  It was noted, in part, that 
the veteran had pain which radiated into his right leg below 
his knee.   

In November 1991, the veteran sought treatment for low back 
pain after he apparently fell on his chest during a run.  He 
reported that he had pain radiating into his knees.  
Following an examination, the veteran was assessed as having 
low back strain.  In February 1992, the veteran continued to 
seek treatment for low back pain.  This time, however, he 
denied having any pain radiating into his legs.  In April 
1992, the veteran again sought treatment for back pain, and 
reported that pain radiated into his left leg.  In December 
1992, the veteran reported that the pain from his low back 
was radiating into both legs.  

In February 1993, the veteran was examined at a physical 
therapy clinic.  It was noted that he had had low back pain 
for the prior two years, after having fallen off of a truck.  
The veteran also complained of patella pain which would occur 
after his low back pain.  In April 1993, the veteran was seen 
at the orthopedic clinic of Tripler Army Medical Center, and 
continued to complain of low back pain.  The veteran also 
reported that sometimes his left knee would hurt in concert 
with the low back pain.  Following an examination, the 
veteran was assessed as having "low back pain, with 
associated knee," etiology unclear.  

In June 1993, the veteran sought follow-up treatment for 
left-sided low back pain.  It was again noted that the pain 
radiated down to his left anterior knee.  It was further 
noted that an MRI had apparently been conducted, but not at 
the Tripler Medical Center.  The veteran was assessed as 
having chronic left low back pain with occasional left leg 
radiculopathy to anterior knee.  The veteran was examined for 
separation purposes in August 1993.  His lower extremities 
and "other musculoskeletal" were normal.  However, it was 
noted that the veteran did have bilateral knee pain.  

In August 1993, the veteran filed a claim concerning, in 
part, service connection for a bilateral knee condition, 
which he indicated was first manifest in 1993.  

The veteran underwent a joints examination for VA purposes in 
September 1993.  He reported the onset in February 1992 of 
bilateral knee pain, worse on the left.  His knees did not 
hurt unless his back hurt, but this was described as a 
separate, rather than a radicular, type of pain.  The veteran 
went on sick call and was given ultrasound and ice packs, but 
this did not improve his knees.  X-rays of the knees taken in 
conjunction with the VA examination were negative.  The 
veteran was diagnosed as having arthralgia of the knees of 
undetermined cause.

Subsequently in September 1993, the veteran underwent a 
general examination for VA purposes.  The veteran again 
complained of having knee pain whenever he had an attack of 
severe low back pain.  The veteran was diagnosed as having, 
in pertinent part, bilateral knee pain.

By an October 1993 rating decision, the RO, in pertinent 
part, denied service connection for a bilateral knee 
condition.

On a Form 9 filed in May 1994, the veteran asserted, in part, 
that he had received an MRI at Tripler Army Medical Center 
after which a "Dr. Moore" advised him that his knees were 
in bad condition and could eventually need surgery, with no 
guarantee of success.   

In October 1996 and November 1997, the Board remanded the 
veteran's claim for due process purposes and additional 
development. 

In December 1997, the veteran underwent a joints examination 
for VA purposes.  He denied having any history of injury to 
the knee.  For the prior two or three years, the right knee 
had been tender on the medial side of the joint.  In 
September 1995, the veteran noticed what he thought was a 
bony enlargement.  He went to Richlands Virginia Humana 
Hospital and X-rays were taken, although nothing wrong was 
seen on the film.  The veteran had had no difficulty in 
walking and the only time his knee was painful was when his 
back hurt.  Examination revealed, in part, an enlargement of 
the right tibial tuberosity, present since adolescence.  The 
examiner noted that this probably represented Osgood-
Schlatter disease.  An X-ray of the right knee revealed 
minimal degenerative joint disease and a smooth, well defined 
bone fragment anterior to the tibial tubercle, most probably 
indicating unfused ossification center of the tibial 
tubercle.  An X-ray of the left knee was negative.  The 
veteran was diagnosed as having minimal degenerative joint 
disease of the right knee and mild laxity of anterior 
cruciate ligament right knee.  

In March 1998, the RO wrote to Tripler Army Medical Center 
and asked for a copy of the MRI performed on the veteran 
sometime after January 1, 1989.  

Subsequently in March 1998, medical records from the Beckley 
VA Medical Center (VAMC) were associated with the claims 
file.  In December 1993, the veteran was seen in an 
outpatient setting, reporting low back pain with pain going 
down into his knee.  In September 1995, the veteran was seen 
in the orthopedic clinic.  It was noted that he was working 
for the Postal Service in delivery.  He was able to do his 
job and keep active.  On September 13, 1995, his left leg 
slipped on a slick floor (he was not at work at the time).  
His right leg pivoted and he bent his right knee to the 
medial aspect.  It had been painful ever since.  He was seen 
at Welch Emergency and then by "Dr. Bendigo" in Richlands, 
Virginia.  The veteran reported that until September 13, 
1995, he was having minimal to no problem with his right 
knee.  An X-ray of the right knee revealed mild degenerative 
changes seen with spiking of the tibial spines and marginal 
spurring.  There was marked fragmentation of the anterior 
tuberosity of the tibia which could have been due to an old 
Osgood-Schlatter disease or congenital abnormality.  There 
was no evidence of acute trauma or any other abnormality.  
The veteran underwent physical therapy for his right knee 
condition in September 1995.  

These VAMC records also reflect that in February 1998, the 
veteran sought treatment for, in part, severe sprain of 
medial collateral ligament of the right knee and Osgood-
Schlatter condition of the right knee.  The veteran also had 
pain in the left knee, which was new.  The VA physician 
believed this pain was related to putting too much pressure 
on the left knee secondary to the pain in the veteran's right 
knee, which itself was secondary to Osgood-Schlatter in the 
past. 

Subsequently in March 1998, medical records from the Welch 
Emergency Hospital in Welch, West Virginia were associated 
with the claims file.  These records reflect that on 
September 13, 1995, the veteran was seen in an emergency room 
setting after twisting his right knee while playing 
basketball.  The veteran was assessed as having a soft tissue 
injury of the right knee, rule out injured medial collateral 
ligament.   

In March 1998, correspondence from the Army Medical 
Department Activity at Fort Riley, Kansas, indicated that the 
veteran's records had been retired to the National Personnel 
Records Center (NPRC) in St. Louis, Missouri. 

In April 1998, medical records from the Clinch Valley Medical 
Center in Richland, Virginia were associated with the claims 
file.  These records do not reflect any complaints of or 
treatment for knee symptoms.

In April 1999, the NPRC advised the RO that it did not have 
any treatment records from Tripler Army Medical Center 
relating to the veteran.

In a February 1999 supplemental statement of the case, the 
RO, in pertinent part, continued to deny service connection 
for a bilateral knee condition.

In a written brief presentation dated in May 1999, the 
veteran's representative asserted that the September 1993 VA 
examination "did not determine the existence of a knee 
problem," and it was suggested that the veteran had been 
taking analgesics, which may have masked the severity of his 
knee symptoms at the time of the examination.  

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In addition, certain 
chronic diseases, including arthritis, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).  See also 
Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 2, l999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)(1998).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
If he has not, then the claim must fail and there is no 
further duty to assist in the development of the claim.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also 
Jones v. Brown, 7 Vet. App. 134 (1994) wherein the United 
States Court of Appeals for Veterans Claims held that medical 
evidence was required to well ground a claim of secondary 
service connection.

In this case, the Board finds that the veteran's claim 
concerning service connection for a bilateral knee disability 
is not well grounded within the meaning of 38 U.S.C.A. § 
5107.  The claims file indicates that the veteran was noted 
to have bilateral knee pain during his separation 
examination, and that he was diagnosed as having bilateral 
knee pain during two VA examinations in the month after 
discharge.  Nearly two years later, the veteran sought 
treatment for right knee pain after slipping on a slick 
floor.  The veteran has submitted no medical evidence linking 
any current bilateral knee disability to any incident of 
military service, to his knee symptoms noted in the initial 
months following his discharge, or to his service connected 
low back condition.  The key questions in this case center on 
the relationship of the current bilateral knee condition with 
military service, or with the veteran's post-service 
symptoms, or alternatively, with his service connected low 
back condition.  Such relationships are not susceptible to 
informed lay observation, and thus, for there to be credible 
evidence of such relationships, competent medical evidence is 
required. 

The veteran has suggested that his current bilateral knee 
disability was actually manifested in service, possibly in 
conjunction with his low back condition.  In this regard, the 
Board notes that evidentiary assertions accompanying a claim 
for VA benefits must be accepted as true for purposes of 
determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id. at 495.  There is no indication that 
the veteran in this case has a medical background or 
otherwise has the sufficient expertise to offer a competent 
medical opinion as to the causation or aggravation of his 
bilateral knee disability.  

There is also no indication that the veteran had arthritis 
manifested to a degree of 10 percent or more within one year 
after his military service ended.  The X-ray taken in 
September 1993 was negative.  The diagnosis of degenerative 
joint disease of the right knee was not made until September 
1995, over two years after the veteran's discharge and 
shortly following his slip on the slick floor.

The Board acknowledges the arguments of the veteran's 
representative in the May 1999 written brief presentation.  
Contrary to the representative's assertions, the veteran 
actually underwent two VA examinations in September 1993 with 
regard to his knees.  The reports of both these examinations 
indicated that the veteran was, in fact, diagnosed as having 
bilateral knee pain.  Therefore, even if the veteran's 
apparent use of analgesics had masked the severity of his 
knee symptoms, the VA examination reports nevertheless 
confirm the existence of said symptoms.  However, there still 
is no medical evidence linking these knee symptoms, noted in 
the month following his discharge, to any current bilateral 
knee disability.

Thus, the Board finds that the veteran's claim concerning 
service connection for a bilateral knee disability is not 
well grounded.  If a claim is not well grounded, the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claim for 
service connection for a bilateral knee disability is denied.  

ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.


REMAND

The veteran essentially contends that the symptoms of his 
chronic low back strain are more severely disabling than 
reflected by the rating assigned by the RO.

Though this claim has been remanded before, the Board 
concludes that a new examination is necessary to ensure 
compliance with the mandates set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In that case, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

A VA joints examination was conducted in July 1998.  However, 
the examination report does not fully satisfy the mandates 
set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, the examiner did not indicate whether the 
veteran's low back exhibited weakened movement, excess 
fatigability, or incoordination, nor were these determination 
expressed in terms of the degree of additional range of 
motion loss or favorable or unfavorable ankylosis.  The 
examiner also did not indicate whether there was positive 
Goldthwaite's sign as requested in the Board's remand.

In a recently issued decision, the Court held that a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  New orthopedic and neurological examinations are 
therefore necessary to ensure compliance with DeLuca.  

Although he has been previously examined for VA purposes, the 
importance of new examinations to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran 
should be advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating, may result in denial of that claim.  38 
C.F.R. § 3.655 (1998).

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his or her claim includes the procurement 
of medical records to which the veteran has made reference 
to.  Littke v. Derwinski 1 Vet. App. 90 (1990).  The most 
recent treatment records concerning the veteran were 
associated with the claims file in April 1998.  To ensure 
that the veteran's claim will receive a fully informed 
evaluation, clinical data relating to the veteran obtained 
since April 1998 should also be acquired and reviewed.

In view of the foregoing, and to afford the veteran due 
process, this claim is REMANDED to the RO for the following 
development:

1.  The RO should request the names and 
addresses of all medical care providers, 
if any, who have treated the veteran 
since April 1998 for complaints related 
to his low back.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file. 

2.  Any pertinent VA medical records 
documenting treatment of the veteran 
since April 1998, which have not already 
been associated with the claims file, 
should be obtained and made of record.  
These should include any such records 
from the Beckley VAMC.
 
3.  The RO should schedule the veteran 
for special VA orthopedic and 
neurological examinations.  The veteran 
and his representative should be notified 
of the date, time and place of the 
examinations in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for these examinations, without good 
cause shown, will result in the denial of 
his claim for an increased rating.  A 
copy of this notification letter should 
be associated with the claims file. 

4.  The veteran should thereafter be 
afforded VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected chronic 
low back strain.  

a.  General information for the 
examiners:  The claims folder must 
be made available to the examiners 
for review prior to the 
examinations.  A copy of this Remand 
decision must be provided to each 
physician.  Such tests as the 
examiners deem necessary should be 
performed.

b.  Special instructions for the 
orthopedic examiner:  The examiner 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  The answers 
should be proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and provide an 
explanation.

I.  The examiner should 
provide the ranges of 
motion in degrees of the 
veteran's low back.  In 
addition, the normal 
ranges of motion should be 
indicated.  The examiner 
should also note whether 
there is listing of whole 
spine to opposite side; 
positive Goldthwaite's 
sign, loss of lateral 
motion, osteoarthritic 
changes, narrowing or 
irregularity of a joint 
space, muscle spasm on 
extreme forward bending, 
loss of lateral spine 
motion, unilateral, in 
standing position or 
abnormal mobility on 
forced motion.

II.  The examiner should 
indicate whether the 
veteran's low back 
exhibits weakened 
movement, excess 
fatigability, or 
incoordination 
attributable to the 
service-connected 
disability; and, if 
feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range 
of motion loss or 
favorable or unfavorable 
ankylosis due to any 
weakened movement, excess 
fatigability, or 
incoordination.  

III.  The examiner should 
express an opinion on 
whether pain could 
significantly limit 
functional ability during 
flare-ups or when the 
veteran's low back is used 
repeatedly over time.  
This determination should, 
if feasible, be portrayed 
in terms of the degree of 
additional range of motion 
loss or favorable or 
unfavorable ankylosis due 
to pain on use or during 
flare-ups.  

c.  Special instructions for the 
neurological examiner:  Any 
neurological disorder co-existing 
with the veteran's service-connected 
chronic low back strain and 
degenerative joint disease should be 
identified.  If such disability is 
present, the examiner should note 
whether the veteran suffers from 
recurring attacks of sciatic 
neuropathy attributable to the 
service connected disability; and if 
so, the degree of relief he 
experiences between those attacks, 
if any, should be discussed.  The 
examiner should be asked if there is 
evidence of characteristic pain, 
demonstrable muscle spasm, absent 
ankle jerk, or any other 
neurological finding attributable to 
the service connected disability.

5.  The RO should review the examination 
reports upon receipt to ensure their 
adequacy for rating purposes.  If an 
examination report is inadequate for any 
reason, the RO should return the report 
to the examining physician and request 
that all questions be answered.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim pertaining to an 
increased rating for a low back 
disability.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the last supplemental 
statement of the case.  The veteran and 
his representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process, 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

